Filed 4/25/14 (unmodified opinion attached)
                                  CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SIXTH APPELLATE DISTRICT


THE PEOPLE,                                          H038673
                                                    (Santa Clara County
        Plaintiff and Respondent,                    Super. Ct. No. C1083378)

        v.
                                                   ORDER MODIFYING OPINION
GIAI VAN NGO,                                      AND DENYING REHEARING

        Defendant and Appellant.
                                                   NO CHANGE IN THE JUDGMENT


        THE COURT:
        It is ordered that the opinion filed herein on March 28, 2014, be modified as
follows:
        1. On pages 29 to 30, in the first full paragraph, the following sentences, which
             state:

        This erroneous instruction cannot be described as “ambiguous”; it is clearly and
        concededly erroneous on its face. While the instructions taken as a whole
        contained some ambiguity, in that a jury could choose among two competing
        instructions, it is more precise to say the instructions were in direct conflict. The
        jury was “clearly instructed by the court that it may convict a defendant on an
        impermissible legal theory, as well as on a proper theory or theories.” (Boyde,
        supra, 494 U.S. at p. 380.) Thus, “[a]lthough it is possible that the guilty verdict
        may have had a proper basis, ‘it is equally likely that the verdict . . . rested on an
        unconstitutional ground,’ . . . . ” (Ibid.) As Boyde instructs, we should “decline[]
        to choose between two such likely possibilities.” (Ibid.) Because the verdict here
        could have rested on an unconstitutional ground, in violation of defendant’s
        federal constitutional rights, the erroneous instruction requires reversal unless the
        Attorney General can show beyond a reasonable doubt that the error did not
        contribute to the verdict.
       are deleted and the following sentence is inserted in its place:

              This erroneous instruction, considered in isolation, cannot be described as
              “ambiguous”; it is clearly and concededly erroneous on its face. That being
              said, the instructions taken as a whole could be characterized as ambiguous,
              in that a jury could choose between two conflicting instructions. (See
              Estelle v. McGuire (1991) 502 U.S. 62, 73-73.)

       2. On page 30, the first full paragraph, which states:

              The Attorney General identifies nothing in the record to suggest the jury
              ignored the erroneous instruction or otherwise applied it correctly. The jury
              asked no questions about the instruction or related matters. Nobody
              interviewed the jurors or presented other evidence of how they interpreted
              the instruction. The court said nothing to suggest that one instruction
              should be given priority over the other. Nothing “in the charge as a whole
              makes clear to the jury that one of these contradictory instructions carries
              more weight than the other.” (Francis v. Franklin (1985) 471 U.S. 307,
              322.) On this record, the Attorney General has not shown harmless error.
       is deleted.
       3. On page 30, the first sentence of the second full paragraph, which states:


              Even under the Attorney General’s proposed standard, in which reversal is
              required only if it is reasonably likely the erroneous instruction confused or
              misled the jury, we find a reasonable likelihood that the jury was misled
              and defendant was harmed.

       is deleted, and the following sentence is inserted in its place:

              We need not decide which standard of review applies here. Even under the
              Attorney General’s proposed standard—whether it is reasonably likely the
              erroneous instruction confused or misled the jury—we find a reasonable
              likelihood that the jury was misled and defendant was harmed.


The petition for rehearing is denied.
There is no change in the judgment.
(Márquez, J., and Grover, J., participated in this decision. Bamattre-Manoukian, Acting
P.J., would be of the opinion that the petition should be granted.)


                                              2
Dated:_________________________       _______________________________
                                      Márquez, J.




                                      _______________________________
                                      Grover J.




People v. Ngo
H038673




                                  3
Filed 3/28/14; Reposted to correct footnote numbering, no change to content (unmodified version)
                                CERTIFIED FOR PUBLICATION

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                    H038673
                                                              (Santa Clara County
        Plaintiff and Respondent,                              Super. Ct. No. C1083378)

        v.

GIAI VAN NGO,

        Defendant and Appellant.



        Defendant Giai Van Ngo was first tried by jury in 2011 for the conduct at issue in
this appeal. The jury hung on all counts, and defendant was tried again in 2012. The
second jury found defendant guilty on four counts: Count One—sexual penetration with
a child aged 10 or younger; Counts Two and Four—lewd or lascivious acts on a child by
force; and Count Three—simple battery. (Pen. Code, §§ 288.7, subd. (b), 288, subd.
(b)(1), 242, 243, subd. (a)).1 The court imposed a term of 15 years to life, consecutive to
a determinate term of 12 years.
        On appeal, defendant raises three claims of instructional error arising out of the
second trial. First, he contends that an erroneous unanimity instruction, by misstating
“2009” as “2010,” allowed the jury to convict him on Count Four—an offense alleged to
have occurred in 2009—based on separate conduct that occurred in 2010. Second,
defendant contends the court failed to instruct the jury on the lesser included offense of
attempted sexual penetration with respect to Count One. Third, defendant argues the


        1
            Subsequent undesignated statutory references are to the Penal Code.
court erroneously instructed the jury on general intent as to the charge of sexual
penetration, a specific intent crime.2
       We hold the court erred in all three respects, but find only the first two errors
prejudiced defendant. Because the errors require reversal on only two counts, we will
remand for resentencing and possible retrial on those counts only. As to Count One, we
will give the prosecution the option of retrying defendant or accepting a conviction of
attempted sexual penetration of a child aged 10 or younger.
                                 I. FACTUAL BACKGROUND
       In 2010, defendant was a 66-year-old fruit vendor living in a three-bedroom house
in San José. He rented one bedroom of the house to N.T. (Mother) and her seven-year-
old daughter, B.T.3 Defendant lived in his own, separate bedroom. The evidence
concerns two incidents in which defendant touched B.T. while they were in the living
room of the shared house. The first incident occurred on an unknown date in 2009. The
second incident occurred on July 24, 2010.
   A. The 911 Call
       On July 24, 2010, Mother called 911 and told the dispatcher, through a
Vietnamese interpreter, that defendant had touched B.T.’s stomach while holding her
against her will. At trial,4 the prosecutor played an audio recording of the call for the jury
and provided them with a transcript.
       Mother told the dispatcher that B.T. was scared and crying, that B.T. had hit
defendant, and that B.T. was trying to push him away. The dispatcher instructed Mother


       2
          Defendant raised this claim after we requested supplemental briefing on the level
of intent required under § 288.7, subdivision (b), and whether the trial court properly
instructed on it.
        3
          To protect the anonymity of the minor, we refer to her by her initials, and we
refer to her mother as “Mother.” We intend no disrespect.
        4
          All references to “trial” refer to the second trial in 2012 unless otherwise
specified.

                                              2
to ask B.T. whether defendant touched her vagina. According to a transcript of the call,
Mother gave an unintelligible response to the dispatcher’s instruction. Mother said,
however, that she took off B.T.’s pants to examine her and saw that defendant’s
fingernail had made a small scratch on B.T.’s stomach. A photograph, later introduced at
trial, shows a light, red scratch approximately one to two inches long on B.T.’s stomach.
          The dispatcher asked to speak to B.T., who spoke with the dispatcher in English.
The dispatcher asked if defendant touched her “privates,” but B.T. did not understand that
word. B.T. said “he touched me everywhere.” The dispatcher asked if defendant told her
to keep anything secret, and B.T. said that he did.
          The dispatcher asked to speak with Mother again, and requested various details
about defendant’s appearance and circumstances. Mother added that he had touched B.T.
on another occasion about a year before. Mother said her cousin confronted defendant
about the incident, but defendant denied it.
   B. Officer O’Neil’s Investigation
          San José Police Officer Melinda O’Neil arrived at the house the same day and
spoke with B.T. in English. Officer O’Neil recorded her interview with B.T. At trial, the
prosecutor played the audio recording of the interview for the jury and provided them
with a transcript.
          B.T., motioning with her hands, told Officer O’Neil that defendant was “touching
me over here.” Seeking to clarify the meaning of B.T.’s hand motions, Officer O’Neil
asked, “Okay, so you’re pointing to like your, your breast area, right?” B.T. responded,
“Yeah.” Officer O’Neil asked, “And anywhere else?” B.T. responded, “Um, no, just
there.”
          Officer O’Neil then instructed B.T. to touch herself in the same places where
defendant touched her:
          “[Question:] Okay. He, did he touch you, can you, can you touch where he
          touched you, so I can tell exactly?

                                                3
       “[Answer:] Here, here, here, here, all around me.
       “[Question:] Okay, your belly?
       “[Answer:] Yeah.
       “[Question:] You’re pointin’ to your belly?
       “[Answer:] Yeah.
       “[Question:] And your, and your breasts, right?
       “[Answer:] Yeah.
       “[Question:] Okay. Do you have a name for that, or do you just call that your,
       you just say that [is] your chest area, right?
       “[Answer:] I didn’t say it to him, but he did it hisself [sic].
       “[Question:] Okay. Did he touch anywhere else?
       “[Answer:] No, that’s where he touched.”
       Officer O’Neil then asked B.T. how many times defendant had previously touched
her. B.T. said defendant had touched her “last year.” Officer O’Neil asked what
happened and where defendant touched B.T.:
       “[Question:] What, what happened last year?
       “[Answer:] Last year he even touched me the same time, like this year.
       “[Question:] Where did he touch you last year?
       “[Answer:] He, he touched over here, here, and all around over here.
       “[Question:] Okay. Same spots as today?
       “[Answer:] Yeah.
       “[Question:] Anywhere else?
       “[Answer:] No. That’s when he just touched me.”
       At trial, Officer O’Neil testified that when B.T. described the incident from 2009,
B.T. was waving her hands over the parts of her body where defendant touched her. B.T.
was “pointing to her chest area, her abdomen, and a little bit lower than that.”



                                              4
       Officer O’Neil then asked B.T. more questions about when the prior incident
happened, but B.T. could not remember what month or what time of year it happened.
She only knew that it was 2009. B.T. said the incident occurred in the living room, and
that Mother walked into the room and saw it happening.
       B.T. said Mother also saw the incident on July 24, 2010. B.T. said defendant did
not say anything during the incident. B.T. was mad, and she told defendant she did not
like him. B.T. tried to get away, but defendant held on to her to prevent her from
escaping. Defendant released her when Mother walked into the room.
       B.T. then described further details of the 2010 incident. She said defendant was
lying on the living room couch and she was sitting on the couch when he pulled her
towards him. Defendant said, “Come here,” and “Come here right now,” in Vietnamese,
but B.T. did not want to. B.T. said he put his hand up under her shirt. Officer O’Neil
asked if defendant touched B.T. “down in this area” while Officer O’Neil pointed
towards her own vaginal area. B.T. said, “Yeah.” Officer O’Neil then asked B.T. if
defendant touched her on the buttocks, while Officer O’Neil pointed to her own buttocks.
B.T. said he did not.
       Officer O’Neil then sought to clarify whether defendant touched B.T. in the
vaginal area. B.T. did not know any word or name for the area, but Officer O’Neil
referred to it by pointing. In response to further questioning, B.T. said defendant’s hand
went under her underwear and touched her skin. B.T. added that after touching her,
defendant kissed her. Officer O’Neil did not ask any follow-up questions about that
allegation, and instead changed to routine questions about B.T.’s daily life.
       After some time, Officer O’Neil asked again about the 2009 incident. B.T.
pointed to her own vaginal area and said defendant touched her there. B.T. did not
recognize the word “vagina” but said her mother referred to that area using a Vietnamese
word that sounded like “chim.”



                                             5
       Officer O’Neil then asked B.T. if defendant touched her there in 2009 as well, and
B.T. said “Yeah.” B.T. said defendant was lying on a bed in the living room while she
was sitting on the couch. Defendant grabbed her and pulled her towards him. B.T. said
Mother walked into the room and defendant stopped.
       Officer O’Neil then repeatedly asked B.T. if she was sure there were only two
incidents, and no other incidents. B.T. consistently responded that there were only two
incidents.
       Finally, without specifying a time frame, Officer O’Neil asked B.T. if defendant
put his fingers inside her vaginal area:
       “[Question:] Did he put his um, did he put his fingers inside there?
       “[Answer:] Yeah.
       “[Question:] Um, do you understand what I’m saying by that?
       “[Answer:] Um, like you have this area where you go pee, right?
       “[Question:] Yeah.
       “[Answer:] Yeah.
       “[Question:] Did he put his fingers in there?
       “[Answer:] In here?
       “[Question:] In, in, in this area, where you go pee.
       “[Answer:] Yeah.
       “[Question:] Or he just touched the outside area—or did he actually put his finger
       inside?
       “[Answer:] In.
       “[Question:] In you?
       “[Answer:] Yeah.
       “[Question:] Did that, how did, did that hurt, or-
       “[Answer:] Yeah, it does, it hurts.
       “[Question:] Does that hurt right now?

                                             6
       “[Answer:] Now, no.”
Officer O’Neil then ended the interview. In her report on the matter, Officer O’Neil
wrote, “I was unable to determine whether or not Ngo actually penetrated her vaginal
opening with his fingers.” Notwithstanding what she wrote in her report, Officer O’Neil
testified at trial that she believed B.T. had been penetrated.
       Officer O’Neil did not request a physical examination of B.T. Officer O’Neil
testified that she had no experience in sexual assault cases and only a “small amount” of
“very limited” training in sexual assaults. Officer O’Neil collected DNA swabs from
B.T.’s chest and the scratch on her abdomen, but did not collect a swab from B.T.’s
vaginal area. The parties stipulated that DNA on the swab from B.T.’s chest matched
defendant’s DNA.
   C. Officer Truong’s Investigation
       On the same day, San José Police Officer Tam Truong, a certified Vietnamese
language officer, interviewed both Mother and B.T. in Vietnamese. He interviewed
Mother first. Mother described what she saw earlier that day. She was walking out of
her bedroom when she saw defendant’s hand inside B.T.’s pants. His wrist was at the
level of the waistband. Defendant was holding B.T. with his arms wrapped around her.
He was holding both of her hands. When Mother yelled at him, he let B.T. go, and she
ran towards Mother. B.T. was upset. Mother took her into their bedroom, where Mother
questioned her about what happened. Mother then called 911.
       Mother told Officer Truong that B.T. said defendant touched her on the chest and
stomach. Mother said she did not believe defendant had penetrated B.T. Mother thought
that if defendant had penetrated B.T., there would have been blood, or B.T. would have
shouted, but neither occurred. Officer Trung twice asked Mother if B.T. had ever said
defendant had touched her before, and Mother said B.T. had not.
       Officer Truong then interviewed B.T., after Officer O’Neil had interviewed her.
He recorded the interview without telling B.T. he was doing so. At trial, the prosecutor

                                              7
played the recording for the jury and provided them with a transcript of an English
translation.
       B.T. told Officer Truong she was sitting on the arm rest of the couch in the living
room at the start of the incident that day. Defendant was pretending to sleep on the
couch. He then pulled her towards him and touched her stomach and chest inside her
shirt with both hands. Using her hands to demonstrate what happened, B.T. indicated
that defendant touched her near her vaginal area with his right hand. Officer Truong
asked if defendant touched “the place where you urinate,” and B.T. responded
affirmatively.5 Officer Truong then asked, “When he touch the place of urinate of yours
did he . . . . he put his whole hand of his in there, or did he touch on the top of the place
of urinate of yours?” B.T. responded, “No. Just this place.” Officer Truong testified that
B.T. then showed him defendant’s hand went into her underwear up to his wrist. B.T.
said his hand did not go as far as her buttocks.
       Officer Truong then tried to determine whether defendant penetrated B.T.’s
vagina:6
       “[Question:] Do you think he touched above the hole or the entire hole?
       “[Answer:] Above the hole.
       “[Question:] Above the hole. Uh. If he touched, did he, he was limp? Did he use
       the whole hand or just the finger(s)?
       “[Answer:] The whole hand.
       “[Question:] The whole hand. (When) he touched, he he [sic] caress or did he just
       put it in?
       “[Answer:] He just caressed.


       5
         All quotations of this interview are taken from the transcript of the English
translation.
       6
         This portion of the transcript provided by the prosecution contains gaps. The
portion quoted here is taken from defendant’s version of the transcript.

                                               8
       “[Question:] He caressed like this?
       “[Answer:] Um-huh.
       “[Question:] He went right and then left like this?
       “[Answer:] Um-huh.”
B.T. did not know for how long defendant did this. She said that while he was touching
her, his left hand was touching her chest inside her shirt. She did not feel pain in either
area. Defendant did not say anything to her, and she did not say anything. She felt
embarrassed and did not like it. B.T. hit defendant. She tried to get away, but she could
not because defendant had his arm wrapped around her. Mother then entered the room
and yelled “Don’t do that.” Defendant’s hand was not in her pants at that point. He did
not say anything. B.T. ran to Mother, who then called the police. Officer Truong tried to
clarify whether defendant penetrated B.T.:
       “[Question:] Did he—did he put his finger into the hole that you urinate with?
       “[Answer:] No.
       “[Question:] No. He just touch?
       “[Answer:] Mm hmm.”
       Officer Truong then asked B.T. whether “this kind of thing” had ever happened
before. B.T. said there was another incident “last year” in 2009, but she could not
remember the date.7 At the time, there was a bed in the living room. B.T. went into the
living room to watch television. Defendant was lying on the bed. He pulled her up onto
the bed and touched her on the chest with both hands. He also touched her “down there
where you urinate” with his right hand. Officer Truong sought to clarify:
       “[Question:] He . . . touch on the top part of the place where you urinate,
       where? Was it the whole hole? He—His hand (UNTELLIGIBLE) the hole?
       “[Answer:] Yeah.


       7
           B.T. later said it happened in the wintertime.

                                                9
        “[Question:] Which one?
        “[Answer:] Um . . . (VIETNAMESE) this one.
        “[Question:] (VIETNAMESE) His whole hand (UNTELLIGIBLE) into the hole?
        “[Answer:] Uh huh.”8
        B.T. said that defendant did not say anything up to that point. B.T. told him to
“take it out.” Mother then came into the room, and B.T. hit defendant on the chest.
        Officer Truong again sought to clarify whether defendant penetrated her:
        “[Question:] At that time, did he put his hand in the hole where you urinate?
        “[Answer:] No.
        “[Question:] Did he put his hand deep in there to the point where he touch your
        butt?
        “[Answer:] No.
        “[Question:] He went from front going down?
        “[Answer:] Huh?
        “[Question:] Did he touch from front going down?
        “[Answer:] Yes.
        “[Question:] Were you hurt? At that time were you hurt?
        “[Answer:] Hurt a bit.
        “[Question:] Where were you hurt?
        “[Answer:] Right here.
        “[Question:] The place where you urinate?
        “[Answer:] Uh huh.”
        B.T. said there was no bleeding. Officer Truong asked again whether defendant
put his hand into “the hole where you urinate,” and B.T. said “No.” She said it “hurt for
just a bit.”

        8
         Officer Truong testified that his impression was B.T. was not claiming defendant
put his hand into her vagina at this point in the interview.

                                             10
       B.T. said Mother saw what happened. B.T. also told Mother about the touching.
Mother told defendant “Don’t do that.” Defendant responded that he was only playing,
and Mother accused him of lying.
       Officer Truong then elicited additional details about the 2010 incident. B.T. said
defendant scratched her on the stomach. He was holding onto both of her hands while he
was touching her. Officer Truong asked B.T. how many times defendant touched her
vaginal area. At first, B.T. said she did not know. After further prompting, she
responded that defendant touched her four times. She then said he touched her five
times. But he only put his hand under her pants once. He touched her chest six times.
       After interviewing B.T., Officer Truong told Officer O’Neil he had determined
there had been no vaginal penetration. No Sexual Assault Response Team (SART)
examination was ever performed on B.T.
   D. Defendant’s Statement
       Several days after the 2010 incident, San José Police Officer Tri Pham, a certified
Vietnamese language officer, interviewed defendant in Vietnamese while defendant was
in custody. Officer Pham recorded the audio of the interview. The prosecutor played the
recording for the jury and provided them with a transcript of an English translation.
       Defendant said Mother had “set me up.”9 He said Mother had been living in his
house for two years, and he wanted her to leave. At first she paid the rent on time, but
one month she was short, and another month she paid late. Mother had a male friend
living with her. Defendant complained that they used too much water and electricity. He
asked her to leave, but she refused.
       Defendant said he was lying on the couch watching television. B.T. wanted to
watch television with him, but he did not want her to, so he tried to push her away. B.T.
refused to leave. Mother heard what was happening, and came into the room to take B.T.

       9
         All quotes from this interview are taken from the transcript of the English
translation.

                                            11
into their bedroom. He denied that he put his hand under B.T.’s shirt. He said he had
pushed B.T. on her chest and buttocks while telling her, “child, go inside.” He said
Mother took B.T. into her room and beat her.
         Officer Pham told defendant that Mother said she had seen defendant’s hand in
B.T.’s pants. Defendant responded, “I pushed and I caught the hand down here, not that
I—I didn’t—” Defendant said he did not intentionally put his hand in B.T.’s pants. He
denied several times that he touched or put his finger or any other object in B.T.’s vagina.
He said he just put his hand in B.T.’s pants, and she “pushed out.” When Officer Pham
asked defendant what he was thinking, he said “I was just playing with her.” He admitted
that he touched her chest inside her shirt.
         Officer Pham then asked defendant about the 2009 incident. Defendant said that
“no such thing happened” and that it was only “grandpa playing with the kid.” He said
that after Mother saw the incident, she called her friend over, and defendant apologized.
Defendant again told Officer Pham that he was just playing with B.T. He denied
touching B.T.’s chest or putting his hand in her pants. He said they were just “pushing
back and forth.”
    E. B.T.’s Testimony
         B.T. testified in court three times: at the preliminary hearing in November 2010, at
the first trial in July 2011, and at the second trial in April 2012. Transcripts of her
testimony in the first two appearances were read out loud to the jury in the April 2012
trial.
         1. The 2010 Preliminary Hearing
         At the preliminary hearing, B.T. testified in Vietnamese through an interpreter, as
follows: In 2010, she went into the living room, where defendant was pretending to sleep
on the couch while watching television. B.T. sat on the armrest of the couch. Defendant,
using both hands, grabbed her hands and pulled her close to him. Defendant had long
nails, and they hurt B.T. He unbuttoned her shirt, and touched her chest under her shirt.

                                              12
He then touched her several times in “the place where you go pee-pee.” B.T. felt
defendant’s hand going inside her body. He inserted all five fingers, hurting her. B.T.
was scared, and tried to get away, but she could not. Defendant had one hand on her
chest, and one hand on her vaginal area. He did not say anything to B.T. When Mother
came in the room, defendant released her. B.T. did not know if defendant still had his
hand in her pants when Mother came in. B.T. cried, and Mother took B.T. into her room.
B.T. told her what happened, and Mother called the police.
       B.T. also testified about the 2009 incident. She could not remember what month
or what time of year it was, but she was in school at the time. There was a bed in the
living room. Defendant pulled B.T. onto the bed and touched her breasts under her
clothes. He also touched her under her clothes “where I usually go pee-pee.” She was
scared, and it hurt. She tried to get away from defendant, but he was holding her around
her body, and he was too strong. Defendant told B.T. not to tell her Mother.
       2. The July 2011 Trial
       At the first trial, B.T. testified through a Vietnamese interpreter. At first, she
could not recall the 2010 incident. She recalled being at home with her mother on the
day the police were called, but B.T. could not recall most details of the events. In
response to several leading questions, she recalled that defendant was lying on the couch
when he grabbed her arm and pulled her towards him. She was scared at the time, but
she could not recall what happened next. In response to further leading questions by the
prosecutor, she testified that she was unable to get away because he was stronger and
bigger than her. She could not remember what she was wearing or if she was wearing
underwear. The prosecutor questioned her about her statement to police, and she testified
that she was wearing underwear.
       The prosecutor asked B.T. what happened after defendant pulled her towards him,
but she could not recall. The prosecutor asked if defendant touched her body, and she
responded yes, but she could not remember where on her body he touched her. She also

                                              13
could not remember telling the police where defendant had touched her. The prosecutor
asked if defendant touched her chest, and B.T. responded, “I would not know.”10 In
response to further leading questions, B.T. testified that defendant touched her belly, and
that his fingernails scratched her there, causing pain.
       The prosecutor again asked B.T. if she remembered telling police that defendant
had touched her on other parts of her body. She could not recall doing so. The
prosecutor asked B.T. if defendant touched “the part of your body where you go pee-
pee.” She testified that he did, but she could not recall if defendant touched her inside
her pants and underwear. She could not recall telling the police that defendant had
touched her “where you go pee-pee.” The prosecutor again asked B.T. if she could recall
whether defendant touched her “where you go pee-pee,” and she responded “No.” The
prosecutor asked B.T. if defendant put his finger “inside the hole on the part of the body
where you go pee-pee,” and B.T. responded that yes, she remembered that. She could not
recall how many fingers he put inside her, and she could not recall testifying at the
preliminary hearing that he put five fingers inside her. She testified that it hurt when
defendant put his fingers inside her. She was scared, and she tried to get away, but she
could not. B.T. could not recall testifying at the preliminary hearing that defendant was
touching her chest while he had one hand inside her underwear. She could not recall if
defendant “rubbed the top part of your pee-pee hole,” or if she had told police that he did.
       B.T. could not recall if she said anything to defendant, or if he said anything to her
during the incident. At some point, Mother came into the living room. B.T. could not
recall if defendant still had his hand in her pants and underwear at that point. Mother
took B.T. into their bedroom. Defendant was “saying things that were not good,” and
calling Mother names. B.T. could not remember telling Mother that defendant touched
her “in a place where you go pee-pee.” Mother then called the police, and B.T. talked to

       10
         All quotes of B.T.’s testimony in this section are taken from the transcript of the
English translation of her testimony.

                                             14
them. On further questioning, B.T. could not recall when the incident happened, or
whether it was last year or last summer.
       The prosecutor then asked B.T. whether there was another time when defendant
touched her inappropriately. She could not recall, and she could not recall telling the
police about another incident. The prosecutor asked her repeatedly about her prior
statements regarding the 2009 incident, but she could not recall them. The prosecutor
then asked, “[B.T.], as you are sitting here today, do you remember if there were two
different times that this man touched you in your pee-pee area inappropriately?” She
could not recall. The prosecutor asked if she recalled her prior testimony about the
incident, and she repeatedly testified that she could not remember it. The prosecutor
asked her repeatedly about whether there was a second incident, and B.T. repeatedly
testified that she could not recall it.
       3. The April 2012 Trial
       At the second trial, B.T. testified in English as follows: On the day police were
called, she went into the living room and sat on the floor. Defendant was sleeping, and
she did not want to wake him. Defendant, lying on the couch, grabbed her by the hand
and pulled her onto the couch. B.T. was scared, and she tried to grab onto a table to get
away, but he kept pulling her, and he was too strong. He held both her hands with both
of his hands. Defendant hugged B.T. and touched her on her chest under her shirt. B.T.
could not remember if he touched her anywhere else. He put his hand inside her pants,
but she was not sure if he put his hand inside her underwear. She could not remember if
he put his hand inside her vagina. She could not remember if defendant said anything to
her. When Mother came into the room, he let her go. Mother yelled, and they went into
their room, where B.T. told her what happened. Defendant had scratched B.T. on her
stomach.




                                            15
       B.T. could not recall if there was another time when defendant touched her in a
way that made her feel uncomfortable. She could not recall telling the police about
another incident.
   F. Mother’s Testimony
       Mother testified through a Vietnamese interpreter as follows: Mother called the
police on July 24, 2010. Earlier that day, she was in her room peeling fruit for her
daughter. She went into the living room to look for B.T. Defendant was lying on his
back on the sofa. B.T. was sitting on defendant near his groin area. Defendant was
holding both her hands crossed in front of her chest. B.T. was “shaking around,”
screaming, and crying. One of defendant’s hands was inside her pants. Mother could not
remember which hand it was. Defendant’s hand was down B.T.’s pants up to the wrist,
in the front of her pants. The back of the sofa blocked Mother’s view.11 Mother said,
“What’s happening?” and “What are you doing to my daughter?” Defendant released
B.T., and she came to Mother. B.T. was crying, and they were both nervous. Defendant
uttered profanities at them. B.T. told Mother that defendant had touched her vagina.12
Mother took off B.T.’s clothes and saw a red scratch on her left, lower abdomen area.
Mother looked at B.T.’s “privates” but did not see anything abnormal.
       In 2009, B.T. told Mother that defendant touched B.T. inappropriately. Mother
did not see this happen, but she believed B.T., so Mother tried to verify it. Mother
instructed B.T. to tell her right away if it ever happened again. B.T. did not tell Mother
in 2009 that defendant had touched her where she urinates.13 Mother admitted she had


       11
          On cross examination, Mother admitted that she had previously testified she
could not be sure if defendant’s hand was inside B.T.’s pants because the sofa was too
high.
       12
          This contradicted Officer Truong’s account of Mother’s statement to him, in
which Mother said B.T. only told her defendant had touched B.T.’s chest and stomach.
       13
          On further questioning, Mother testified she was not sure if B.T. told her in
2009 that defendant touched B.T. where she urinates.

                                             16
previously testified there was only one touching incident. When she talked to the police
in 2010, she told them “this type of thing” had never happened before.
       Mother denied that she was ever late with rent payments to defendant. She
admitted that she had a boyfriend who would stay overnight, but she denied having any
disagreements with defendant about the matter. She could not recall if he ever asked her
to move out.
   G. Expert Testimony
       Both parties introduced expert testimony concerning child sexual abuse
accommodation syndrome. Carl Lewis, a former investigator and deputy sheriff, testified
for the prosecution. He testified that the “syndrome is background information derived
from clinical observation that is intended to assist the adult community in evaluating the
often unexpected counterintuitive conditions that could up in come up in cases of child
sexual abuse.” The syndrome comprises five categories of unexpected or counterintuitive
behavior that may be associated with molested children. As relevant here, one of the
categories is retraction, in which an abused child denies that the abuse happened or
minimizes the extent of it. Furthermore, Lewis opined that it is a myth that sexually
abused children immediately report the incident and that they do so completely, revealing
all the important details. He testified that it is common for children to be confused about
what happened to them and that it is a myth that they are able to clearly and cogently
report on their abuse. He added that it is not uncommon for children to give
contradictory information about an incident and add different details or facts later.
Additionally, Lewis testified that children who are called upon to talk about their abuse
multiple times can experience frustration and fatigue, causing them to become reluctant
to talk further.
       Annette Ermshar, Ph.D., a clinical psychologist and forensic neuropsychologist,
testified for defendant. Dr. Ermshar testified that, according to the researcher who
developed child sexual abuse accommodation syndrome, the syndrome was a clinical

                                             17
observation based on the researcher’s opinions, not a scientifically established syndrome.
She added that scientific studies of the syndrome showed that it has no scientific merit
because it does not reliably distinguish sexually abused children from non-abused
children. Rather, the syndrome is a model for advocacy, and it is not intended to be an
investigative tool for determining the truth. As to the existence of a category of behavior
labeled “retraction,” Dr. Ermshar testified that it has been “absolutely refuted” by the
scientific community. She testified that only four percent of children who were
confirmed to have been abused actually recant, and that retraction is “completely
inconsistent” with abuse.
                               II. PROCEDURAL BACKGROUND
       Defendant was first tried by jury on six counts in July 2011. For the 2009
incident, defendant faced one count of sexual penetration with a child aged 10 or younger
(§ 288.7, subd. (b)), one count of a lewd or lascivious act on a child under 14 by force
(§ 288, subd. (b)(1)), and one count of a lewd or lascivious act on a child under 14
(§ 288, subd. (a)). For the 2010 incident, he faced the same three charges. The trial court
declared a mistrial after the jury hung on all counts. As to the charge of sexual
penetration in 2010, eight jurors voted not guilty, and four voted guilty. As to each of the
two charges of a lewd or lascivious act in 2010, seven jurors voted guilty, and five jurors
voted not guilty. As to the charge of sexual penetration in 2009, nine jurors voted not
guilty, and three jurors voted guilty. As to each of the two charges of a lewd or
lascivious act in 2009, seven jurors voted not guilty, and five voted guilty.
       In April 2012, the prosecutor filed a second amended information alleging four
counts—two counts for each of the two incidents, as shown in the table below.




                                             18
  Year        Count       Charge
                One       Sexual penetration of a child aged 10 or younger
  2010
               Two        Lewd or lascivious act on a child under 14 by force
               Three      Sexual penetration of a child aged 10 or younger
  2009
               Four       Lewd or lascivious act on a child under 14 by force
       Count One (sexual penetration of a child aged 10 or younger) and Count Two
(lewd or lascivious act on a child under 14 by force) pertained to the 2010 incident. (§§
288.7, subd. (b), 288, subd, (b)(1).) Count Three (sexual penetration of a child aged 10
or younger) and Count Four (lewd or lascivious act on a child under 14 by force)
pertained to the 2009 incident. The second trial started April 10, 2012.
       A. Closing Arguments
       The parties gave closing arguments on April 19, 2012. In closing, the prosecutor
summarized the evidence and set forth the four counts sequentially. He first stated that
Counts One and Two “relate to July 24, 2010,” and Counts Three and Four “relate to the
2009 event.” He then stated, “For Counts 1 and 3, which are the sexual penetration
charges, it’s very clear that there is [sic] only two acts that could form the basis of those
charges, that on or about July 24, 2010, the defendant stuck his hand inside B.T.’s
underwear and put his finger inside her vagina, and that he did the same sometime in
2009. For Counts 2 and 4, there are four separate acts that could form the basis. Okay?
One is that the defendant put his hand under B.T.’s shirt and touched her breasts with
lewd intent. Or the touching of the vagina. If you believe that no penetration occurred,
for example, but you agree that he touched the vagina in a lewd fashion, you could use
that information to convict the defendant in Counts 2 and 4. So there is [sic] four
separate acts that apply in Counts 2 and 4.”
       The prosecutor then referred to the forthcoming unanimity instruction. “I’m going
to explain to you what I think you should do, but you can take the facts and apply them to



                                               19
any of the crimes as long as you all agree what act you are talking about. You don’t have
to tell us what act you are all agreeing upon, just that that particular act was committed.
But my theory of the case is as follows:” (Italics added.) He then described each count
in turn again. He described the offense in Count One as occurring on July 24, 2010, and
alleged defendant put his hand in B.T.’s underwear and his finger in her vagina. He
argued that the offense in Count Two occurred just before that act, when defendant
touched B.T.’s breasts.
       The prosecutor then turned to Counts Three and Four. He said “Now we are
talking about 2009. In 2009 he sticks his finger in her pants, in her underwear, and puts
his finger inside her vagina. That’s the sexual penetration in 2009. And then the lewd
act is when similarly in 2010 he holds her against her will and he touches her breast area
with his hands.” (Italics added.)
       In summarizing his theory of the case, the prosecutor added, “So that’s the easiest
way and I think that’s the most logical way that the case has been proved. But as I said,
you can apply the acts to the different crimes if you wish. You just must all agree what act
you are applying to each crime. But I think the easiest way is to just go in chronological
order in the way that it was reported and the way that I have already explained.” (Italics
added.)
       B. Jury Instructions
       The court instructed the jury at the end of closing arguments. First, the court
supplied jurors with papers copies of the instructions and told them they could voluntarily
read along with her oral instructions. Jurors were also allowed to take the paper copies
into deliberations. Each juror had his or her own copy.
       In its first reference to the time span applicable to the charges, the court stated that
Count One and Count Two alleged the offenses occurred “on or about July 24, 2010. The
People are not required to prove that the crimes took place exactly on that day, but only
that they happened reasonably close to that day.”

                                              20
       Later, the court read through each of the four counts as set forth in the
information. As to Counts One and Two, the court stated they were alleged to have
occurred on or about July 24, 2010. As to Counts Three and Four, the court stated each
was alleged to have occurred “on or about and between January 1, 2009, and December
31, 2009 [. . .]” With respect to Counts One and Three, the court provided the
CALCRIM 250 instruction defining general intent, stating that “[the] person must not
only commit the prohibited act, but must do so with wrongful intent. A person acts with
wrongful intent when he or she intentionally does a prohibited act. However, it is not
required that he or she intend to break the law.” Subsequently, in defining sexual
penetration, the court instructed the jury that “Sexual penetration means penetration,
however slight, of the genital opening of the other person by any foreign object for the
purpose of sexual abuse, arousal, or gratification. Penetration for sexual abuse means
penetration for the purpose of causing pain, injury, or discomfort.”
       After instructing jurors on the elements of the charged offenses, the court
instructed them on lesser included offenses. First, the court instructed jurors that simple
battery was a lesser included offense in all four counts.14 (§ 243, subd (a).) For Counts
Two and Four, the court instructed on the lesser included offense of lewd act on a child.
(§ 288, subd. (a).) The court further instructed that it could not accept a guilty verdict on
a lesser included offense unless the jury unanimously found the defendant not guilty of
the greater offense.
       Shortly thereafter, the court gave the following unanimity instruction pertaining to
Counts Two and Four: “The defendant is charged with lewd or lascivious act upon a
child under 14 and lewd or lascivious act by force or fear in Count 2 on or about July 24,
2010, and in Count 4 sometime during the period of January 1, 2009, and December 31,

       14
        The record includes three verdict forms allowing for verdicts of simple battery
on Counts One, Two, and Three, but there is no verdict form for simple battery on Count
Four.

                                             21
2010. The People have presented evidence of more than one act to prove that the
defendant committed these offenses and the lesser included offenses. You must not find
the defendant guilty unless you all agree that the People have proved that the defendant
committed at least one of these acts and you all agree on which act he committed.”
(Italics added.)
       After several more instructions, defense counsel informed the court of a
correction, and a bench conference was held off the record. After the conference, the
court told the jury, “I did misread something, so -- actually it was a typographical error. I
will take responsibility for it. If you go back to the unanimity instruction, which is
CALCRIM 3500, the way it should read is the defendant is charged with lewd or
lascivious act upon a child under 14 by force or fear in Count 2 on or about July 24th,
2010, and in Count 4 sometime during the period of January 1st, 2009, and December
31st, 2010. So we are striking the language -- the repetition of the phrase ‘and lewd or
lascivious act.’ I’m going to put that correction in the official set and that’s going to be
amended as filed. And if you need this, just let us know, and we will send it in to you.”
(Italics added.) Defense counsel lodged no objection at this point.
       The written copy of the unanimity instructions provided to the jurors originally
instructed, “The defendant is charged with lewd or lascivious act upon a child under 14
and lewd or lascivious act by force or fear in Count 2, on or about July 24, 2010, and in
Count 4 sometime during the period of January 1, 2009 and December 31, 2010. The
People have presented evidence of more than one act to prove that the defendant
committed these offenses and the lesser included offenses. You must not find the
defendant guilty unless you all agree that the People have proved that the defendant
committed at least one of these acts and you all agree on which act he committed.”
(Italics added.) The phrase “and lewd or lascivious act by” was crossed out by hand.




                                              22
       C. Verdicts and Sentencing
       The jury found defendant guilty as charged on Count One (sexual penetration with
a child), Count Two (lewd or lascivious act on a child by force), and Count Four (lewd or
lascivious act on a child by force). On Count Three, the jury found defendant not guilty
of sexual penetration with a child, but found him guilty of the lesser included offense of
simple battery.
       The court imposed an indeterminate term of 15 years to life for Count One
consecutive to a determinate term of 12 years, equal to two consecutive six-year terms for
Counts Two and Four. For Count Three, the court imposed a six-month jail term to run
concurrently with the prison terms; the court deemed it satisfied. The court gave
defendant credit for 837 total days of time served.
                                      III.   DISCUSSION
       Defendant contends the court made three errors in its jury instructions. First,
defendant contends the court erroneously expanded the time period in which the jury
could consider conduct forming the basis for Count Four. Second, defendant contends
the court violated its sua sponte duty to instruct the jury on the lesser included offense of
attempted sexual penetration of a child in Count One. Third, defendant argues the court
erred by instructing the jury on general intent with respect to Count One.
       A. The Erroneous Unanimity Instruction Pertaining to Count Four
       The second amended information charged defendant in Count Four with
committing a lewd or lascivious act on a child by force “On or about and between
January 1, 2009, and December 31, 2009.” However, in its unanimity instruction, the
court instructed the jury that defendant was charged with committing that act “sometime
during the period of January 1, 2009 and December 31, 2010.” Defendant argues that by
erroneously changing “2009” to “2010,” the court violated his federal rights to due
process and trial by jury. Defendant contends this error requires reversal.



                                             23
       The Attorney General concedes the instruction was erroneous, but argues
defendant forfeited the claim by failing to object. The Attorney General further argues
the error was harmless because there was no reasonable probability the jury could have
applied the instruction so as to violate defendant’s rights.
          1. Forfeiture
       The Attorney General cites to People v. Catlin (2001) 26 Cal. 4th 81 (Catlin),
overruled on another ground in People v. Nelson (2008) 43 Cal. 4th 1242, for the
proposition that defendant’s failure to object to the erroneous instruction constitutes
forfeiture. Catlin was convicted of two counts of murder and sentenced to death. The
trial court, at the defendant’s request, had modified an instruction on malice to exclude
the definition of express malice. (Id. at p. 147.) But the trial court also gave the standard
instruction on the definition of murder that included a reference to express malice. Our
high court found any claim of error forfeited, holding “ ‘a party may not complain on
appeal that an instruction correct in law and responsive to the evidence was too general or
incomplete unless the party has requested appropriate clarifying or amplifying
language.’ ” (Id. at p. 149.) Catlin is inapposite. The unanimity instruction given by the
trial court here was not “correct in law and responsive to the evidence.” (Cf. People v.
Smithey (1999) 20 Cal. 4th 936, 976, fn. 7 [defendant’s claim—that the instruction was
not “correct in law,” and that it violated his right to due process of law—was not of the
type that must be preserved by objection].)
       The applicable rule is that an appellate court may review “any instruction given,
refused or modified, even though no objection was made thereto in the lower court, if the
substantial rights of the defendant were affected thereby.” (§§ 1259, 1469; People v.
Coffman and Marlow (2004) 34 Cal. 4th 1, 103, fn. 34.) “[W]hether claimed instructional
error affected the substantial rights of the defendant necessarily requires an examination
of the merits of the claim . . . .” (People v. Andersen (1994) 26 Cal. App. 4th 1241, 1249.)



                                              24
Accordingly, we will review the merits of defendants claim. Because we will conclude
the error affected his substantial rights, we find his claim was not forfeited.
            2. Harmless Error Analysis
       Because the Attorney General does not dispute the existence of error, the central
disagreement between the parties concerns the proper standard for harmless error analysis
and the application of that standard.15
       Defendant contends the instruction violated his federal constitutional rights under
the Fifth and Sixth Amendments. Because the erroneous instruction on Count Four
extended the end of the applicable time period from which the jury could consider acts of
lewd or lascivious conduct from December 31, 2009 until December 31, 2010, the jury
could have convicted him on Count Four based on the 2010 incident. Thus, the jury may
have convicted defendant on Count Four without finding him guilty of the 2009 incident
beyond a reasonable doubt—that is, without finding him guilty of the conduct alleged as
the basis for Count Four in the second amended information. Defendant argues that this
violated his federal due process rights under Jackson v. Virginia (1979) 443 U.S. 307,
and his right to a jury’s finding of guilt beyond a reasonable doubt under In re Winship
(1970) 397 U.S. 358.
       As a general matter, when a claim of error implicates a defendant’s federal
constitutional rights, we look to federal law for the harmless error standard. (See
Chapman v. California (1967) 386 U.S. 18, 23-24 (Chapman).) Applying Chapman,
defendant contends the error requires reversal unless the Attorney General can show
beyond a reasonable doubt that the error did not contribute to the verdict. (See People v.
Jeter (2005) 125 Cal. App. 4th 1212, 1217 [“Conflicting instructions or instructions that
misdescribe an element of an offense are harmless ‘only “if it appears ‘beyond a



       15
         Defendant does not assert the erroneous instruction was “structural error”
requiring reversal per se.

                                              25
reasonable doubt that the error complained of did not contribute to the verdict
obtained.’ ” ’ ”].)
       The Attorney General, relying on People v. Hughes (2002) 27 Cal. 4th 287
(Hughes), contends we must look to state law for the harmless error standard and reverse
only if we find it reasonably likely the erroneous instruction confused or misled the jury.
Hughes was charged with murder, robbery, burglary, and sodomy. His primary defense
was that he was too intoxicated to form the requisite intent. (Id. at p. 330.) At Hughes’
request, the trial court instructed the jury that voluntary intoxication was no defense to
the sodomy charge, a general intent crime. (Id. at p. 340.) Regarding the specific intent
crimes of murder, robbery and burglary, the trial court instructed the jury that it could
consider voluntary intoxication in deciding whether the defendant had the required
mental states.
       On appeal, Hughes claimed the jury could have been confused by these diverging
instructions. The California Supreme Court assumed, for the sake of argument, that the
instructions were “potentially misleading.” (Hughes, supra, 27 Cal.4th at p. 341.) The
court then concluded that the instructions posed no “substantial risk of actually
misleading the jury” into thinking that Hughes’ voluntary intoxication evidence—the
centerpiece of his defense—could not be considered with regard to the murder, robbery,
and burglary charges. (Ibid.) The court noted that the two instructions specified the
counts to which they applied. Furthermore, the parties’ closing arguments emphasized
the correct interpretation of both instructions. Considering these factors together, the
court held it was not “reasonably ‘likely the jury was “misled to defendant’s
prejudice” ’ . . . .” (Ibid.)
       The Attorney General also cites Middleton v. McNeil (2004) 541 U.S. 433
(McNeil), for the proposition that the proper harmless error standard is whether it is
reasonably likely the jury was misled. McNeil was charged with murder for shooting her
husband after an argument over his infidelity and spending habits. (Id. at p. 434.) She

                                             26
claimed she killed her husband out of self-defense. The trial court properly instructed the
jury on the doctrine of imperfect self-defense, under which a defendant acts out of an
“honest but unreasonable belief in the necessity to defend oneself against imminent peril
to life or great bodily injury.” (Ibid.) (Italics added.) The trial court gave two more
instructions properly defining imperfect self-defense as based on an “unreasonable
belief” in the threat of imminent peril. The trial court then instructed the jury that an
“ ‘imminent’ peril is one that is apparent, present, immediate and must be instantly dealt
with, or must so appear at the time to the slayer as a reasonable person.” (Id. at p. 435.)
(Italics added.) The trial court had erroneously added the phrase “as a reasonable person”
to the instruction. The California Court of Appeal, in an unpublished opinion, ruled that
it was not “reasonably likely that the jury would have misunderstood” the application of
the doctrine, and affirmed McNeil’s conviction. (Id. at p. 436.)
       The United States Supreme Court considered McNeil’s claim as part of her federal
habeas corpus petition. As such, the high court applied the deferential standard of review
mandated by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), under
which a federal court determines whether the state court’s application of federal law is
“ ‘not only erroneous, but objectively unreasonable.’ ” (McNeil, supra, 541 U.S. at
p. 436.) The high court observed that “not every ambiguity, inconsistency, or deficiency
in a jury instruction rises to the level of a due process violation. The question is
‘ “whether the ailing instruction . . . so infected the entire trial that the resulting
conviction violates due process.” ’ ” (Id. at p. 437.) Furthermore, an instruction “ ‘ “may
not be judged in artificial isolation, but must be viewed in the context of the overall
charge.’ ” [Citations.] If the charge as a whole is ambiguous, the question is whether
there is a “ ‘reasonable likelihood that the jury has applied the challenged instruction in a
way” that violates the Constitution.’ ” ” (Ibid.) The court concluded that “[g]iven three
correct instructions and one contrary one, the state court did not unreasonably apply



                                                27
federal law when it found that there was no reasonable likelihood the jury was misled.”
(Id. at p. 438.)
       Defendant contends Hughes and McNeil do not apply here because the reasonable
likelihood standard applies only where the jury instruction is ambiguous, not erroneous
on its face. (Wade v. Calderon (9th Cir. 1994) 29 F.3d 1312, 1320-1321 [reasonable
likelihood is the proper standard for determining the effect of an ambiguous instruction,
but not where the instruction is unambiguous] [overruled on other grounds by Rohan ex
rel. Gates v. Woodford (2003) 334 F.3d 803, 815]; Ho v. Carey (9th Cir. 2003)
332 F.3d 587, 592 [court is not required to use the “reasonable likelihood” standard when
jury instruction is not merely ambiguous, but flatly erroneous].)
       The United States Supreme Court set forth the reasonable likelihood standard in
Boyde v. California (1990) 494 U.S. 370. There, the high court surveyed its previously
disparate treatment of erroneous jury instructions. (Id. at pp. 378-380.) First, the court
distinguished those cases wherein “a jury is clearly instructed by the court that it may
convict a defendant on an impermissible legal theory, as well as on a proper theory or
theories. Although it is possible that the guilty verdict may have had a proper basis, ‘it is
equally likely that the verdict . . . rested on an unconstitutional ground,’ [citation], and we
have declined to choose between two such likely possibilities.” (Id. at p. 380.) By
contrast, the court observed that in the case before it, “we are presented with a single jury
instruction. The instruction is not concededly erroneous [. . . .] [Citations.] The claim is
that the instruction is ambiguous and therefore subject to an erroneous interpretation. We
think the proper inquiry in such a case is whether there is a reasonable likelihood that the
jury has applied the challenged instruction in a way that prevents the consideration of
constitutionally relevant evidence.” (Italics added.) The court in Boyde thereby limited
the reasonable likelihood standard to cases involving a single ambiguous instruction.
       Hughes and McNeil do not hold otherwise. In Hughes, our high court applied the
reasonable likelihood standard in the context of two legally correct instructions that

                                              28
arguably could have been ambiguous. (Hughes, supra, 27 Cal.4th at p. 341.) The
language of the instructions properly limited their application to the respective counts,
and the instructions were not in conflict. The court’s application of the reasonable
likelihood standard therefore conformed to the analysis in Boyde. In McNeil, the United
States Supreme Court considered a state court’s application of the reasonable likelihood
standard in the context of one jury instruction that ran contrary to three correct
instructions. (McNeil, supra, 541 U.S. at p. 438.) The court in McNeil, analyzing the
state court’s ruling under the deferential AEDPA standard, held only that the ruling was
not an “objectively unreasonable” application of the reasonable likelihood standard.
(Ibid.) The court did not hold that the reasonable likelihood standard applies when an
instruction is legally erroneous on its face.
       Here, the jury was given two starkly conflicting instructions, one of which was
erroneous on its face. In describing Count Four, when reading from the information, the
trial court identified the offense as occurring “on or about and between January 1, 2009,
and December 31, 2009 . . . .” Shortly thereafter, the court erroneously instructed the
jury that it could consider conduct that occurred through December 31, 2010, to convict
defendant on Count Four. This error was repeated again in written instructions that were
given to each juror. This erroneous instruction cannot be described as “ambiguous”; it is
clearly and concededly erroneous on its face. While the instructions taken as a whole
contained some ambiguity, in that a jury could choose among two competing instructions,
it is more precise to say the instructions were in direct conflict. The jury was “clearly
instructed by the court that it may convict a defendant on an impermissible legal theory,
as well as on a proper theory or theories.” (Boyde, supra, 494 U.S. at p. 380.) Thus,
“[a]lthough it is possible that the guilty verdict may have had a proper basis, ‘it is equally
likely that the verdict . . . rested on an unconstitutional ground,’ . . . . ” (Ibid.) As Boyde
instructs, we should “decline[] to choose between two such likely possibilities.” (Ibid.)
Because the verdict here could have rested on an unconstitutional ground, in violation of

                                                29
defendant’s federal constitutional rights, the erroneous instruction requires reversal unless
the Attorney General can show beyond a reasonable doubt that the error did not
contribute to the verdict.
       The Attorney General identifies nothing in the record to suggest the jury ignored
the erroneous instruction or otherwise applied it correctly. The jury asked no questions
about the instruction or related matters. Nobody interviewed the jurors or presented other
evidence of how they interpreted the instruction. The court said nothing to suggest that
one instruction should be given priority over the other. Nothing “in the charge as a whole
makes clear to the jury that one of these contradictory instructions carries more weight
than the other.” (Francis v. Franklin (1985) 471 U.S. 307, 322.) On this record, the
Attorney General has not shown harmless error.
       Even under the Attorney General’s proposed standard, in which reversal is
required only if it is reasonably likely the erroneous instruction confused or misled the
jury, we find a reasonable likelihood that the jury was misled and defendant was harmed.
First, the jury was exposed to the error in several ways. Before charging the jury, the
court gave paper copies of the erroneous instruction to each juror, and the court
encouraged jurors to read along with her oral instructions. Then, because of an unrelated
error, the court read the erroneous instruction to the jury twice. Jurors were also allowed
to keep their paper copies for deliberations. The jury thereby had multiple opportunities
to be misled by the erroneous instruction.
       Second, the prosecutor’s closing argument exacerbated the potential effect of the
error. In summarizing Count Four, he—like the court—misstated the applicable time
period, arguing that “the lewd act is when similarly in 2010 he holds her against her will
and he touches her breast area with his hands.” (Italics added.) He also described the
import of the unanimity instruction in an ambiguous fashion, arguing that “you can take
the facts and apply them to any of the crimes as long as you all agree what act you are
talking about,” and “you can apply the acts to the different crimes if you wish . . . .”

                                             30
These arguments failed to clarify that the jury could only consider acts committed in
2009 with respect to offenses alleged to have occurred in 2009. To the contrary, taking
the prosecutor’s statements literally, the jury was encouraged to do exactly what should
have been prohibited. In concert with the court’s erroneous instruction, the prosecutor’s
arguments increased the likelihood the jury would convict defendant on Count Four
based on conduct that occurred in 2010, instead of 2009 as alleged in the second amended
information.16
       Third, the state of the evidence increased the likelihood the jury convicted
defendant on Count Four absent a finding beyond a reasonable doubt that he committed
the 2009 offense. In her preliminary hearing testimony, Mother had testified that there
was only one incident. At the first trial, B.T. repeatedly testified that she did not recall
any incident in 2009, despite repeated leading questions from the prosecutor. And at the
second trial, B.T. could not recall whether the incident in 2009 happened at all.
       B.T.’s prior statements to police were also contradictory. When Officer O’Neil
first interviewed B.T., immediately following the incident on July 24, 2010, B.T. initially
said nothing about defendant touching her vaginal area in 2009. It was only after further
prompting by Officer O’Neil that B.T., by waving her hands, indicated defendant touched
her vaginal area in 2009. B.T. also told Officer O’Neil that Mother witnessed the
incident in 2009, but Mother testified that she did not. Similarly, Mother told police in
2010 that “this type of thing” had never happened before.
       On further questioning about the 2009 incident by Officer Truong, B.T. stated that
defendant put his entire hand inside her vagina. The jury must have discredited this
statement, as it acquitted defendant on Count Three—sexual penetration alleged to have
occurred in 2009—which was not subject to the unanimity instruction. It is reasonably
likely the jury discredited other statements made by the victim about the 2009 incident.

       16
          We do not believe the prosecutor had any intention to confuse or mislead the
jury in this regard; indeed, the court had not yet given the erroneous instruction.

                                              31
Thus, it is reasonably probable the jury harbored a reasonable doubt about whether the
defendant committed a lewd or lascivious act on the victim in 2009, while convicting him
on the basis of the 2010 conduct instead.
        The Attorney General contends there is no reasonable probability the jury applied
the wrong evidence to Count Four because the evidence clearly identified two separate
incidents—one in 2009, and one in 2010. The Attorney General is correct that “this is
not a case where the jury could have been confused or misled about when the first event
occurred.” But that argument misses the import of the error. The problem is not that the
jury may have thought the 2010 incident happened in 2009; the problem is that the
erroneous instruction allowed them to misapply the facts of the 2010 incident to Count
Four.17
        On balance, given the circumstances surrounding the erroneous instruction—the
multiple ways in which the jury was exposed to it, the confusing and ambiguous nature of
the prosecutor’s arguments on the unanimity instruction, the state of the evidence for
Count Four, and the jury’s acquittal on Count Three—we find a reasonable likelihood
that the jury was misled and defendant was harmed by the error. Accordingly, we
conclude defendant suffered prejudice regardless of which standard we use to assess
harmless error, and we will reverse the conviction on Count Four.
        We do not do so lightly. A jury’s verdict, as “the collective judgment of the
community,” deserves deference. (United States v. Powell (1984) 469 U.S. 57, 67.) But
this presumes the verdict comes from a jury that is properly instructed; that is not the case
here.
        B. Failure to Instruct on a Lesser Included Offense in Count One
        Defendant also contends the trial court erred by failing to instruct the jury on
attempted sexual penetration as a lesser included offense to Count One, the sexual

        17
             We note that the verdict forms contained no reference to the applicable time
periods.

                                               32
penetration alleged to have occurred in 2010. The Attorney General concedes that
attempted sexual penetration is a lesser included offense of sexual penetration. But the
Attorney General argues the trial court had no sua sponte duty to instruct the jury on
attempt because it was not supported by substantial evidence. The Attorney General
alternatively argues that even if the court had a duty to instruct on attempt, the error was
harmless because there was no reasonable likelihood the jury would have acquitted
defendant on Count One as charged. For the reasons below, we find the court erred by
failing to instruct the jury on attempted sexual penetration with respect to Count One.
       1. Standard of Review
       “We apply the independent or de novo standard of review to the failure by the trial
court to instruct on an assertedly lesser included offense. [Citation.] A trial court must
instruct the jury sua sponte on a lesser included offense only if there is substantial
evidence, ‘ “that is, evidence that a reasonable jury could find persuasive” ’ [citation],
which, if accepted, ‘ “would absolve [the] defendant from guilt of the greater offense”
[citation] but not the lesser’ [citations].” (People v. Cole (2004) 33 Cal. 4th 1158, 1218.)
       2. Duty to Instruct on Attempted Sexual Penetration as a Lesser Included Offense
       “The jury, or the judge if a jury trial is waived, may find the defendant guilty of
any offense, the commission of which is necessarily included in that with which he is
charged, or of an attempt to commit the offense.” (§ 1159.) “Thus, where there is
evidence that would absolve the defendant from guilt of the charged offense but would
support a finding of guilt of attempt to commit the charged offense, an instruction on
attempt is mandatory.” (People v. Hamlin (2009) 170 Cal. App. 4th 1412, 1454.)
       As a general matter, an attempt to commit a crime is a lesser included offense of
the completed crime. “[T]here is no reason in the nature of things why a defendant may
not be guilty of an attempt to commit a crime without being guilty of the crime attempted
to be perpetrated. It is not disputed, nor could it well be disputed, that, as an abstract
proposition, every completed crime necessarily involves an attempt to commit it.”

                                              33
(People v. Vanderbilt (1926) 199 Cal. 461, 463; see also In re Sylvester C. (2006)
137 Cal. App. 4th 601, 609 [“attempt is a lesser included offense of any completed
crime”]; People v. Meyer (1985) 169 Cal. App. 3d 496, 506 [“every substantive criminal
offense necessarily includes the attempt to commit it”].)
       This principle is consistent with the “elements test” for whether an offense is a
lesser included offense of another crime. Under the elements test, an uncharged offense
is included in a greater charged offense if the statutory elements of the greater offense
include all the elements of the lesser offense, such that the greater cannot be committed
without also committing the lesser. (People v. Birks (1998) 19 Cal. 4th 108, 117-118.)
Thus, where an attempt to commit an offense may be distinguished from the substantive
offense solely by the failure to complete the actus reus, the elements of the attempted
offense are all included in the greater offense.
       However, “ ‘[t]he law of “attempt” is complex and fraught with intricacies and
doctrinal divergences.’ ” (People v. Bailey (2012) 54 Cal. 4th 740, 753 [quoting
Moorman v. Thalacker (8th Cir. 1996) 83 F.3d 970, 974].) One such divergence arose in
1986 when the Legislature enacted section 21a, providing, “An attempt to commit a
crime consists of two elements: a specific intent to commit the crime, and a direct but
ineffectual act done toward its commission.” As a consequence, when the completed
offense is a general intent crime, an attempt to commit that offense does not meet the
definition of a lesser included offense under the elements test because the attempted
offense includes a specific intent element not included in the complete offense.18 (People
v. Strunk (1995) 31 Cal. App. 4th 265, 271 [“an attempt is a specific intent crime and does


       18
          However, this does not mean a general intent crime can never include the
attempted offense as a lesser included. (See People v. Atkins (2001) 25 Cal. 4th 76, 88
[“attempted rape, a specific intent crime, is a lesser included offense of rape, a general
intent crime”]; People v. Martinez (1999) 20 Cal. 4th 225, 241 [kidnapping reduced to
attempted kidnapping]; People v. Kelly (1992) 1 Cal. 4th 495, 528 [rape reduced to
attempted rape].)

                                             34
not fit within the definition of a necessarily included offense of a general intent crime”];
People v. Bailey, supra, 54 Cal.4th at p. 749.)
       Here, however, the parties agree—as do we—that sexual penetration with a child
is a specific intent crime under section 288.7, subdivision (b). That statute incorporates
the definition of “sexual penetration” set forth in section 289. “ ‘Sexual penetration’ is
the act of causing the penetration, however slight, of the genital or anal opening of any
person or causing another person to so penetrate the defendant’s or another person’s
genital or anal opening for the purpose of sexual arousal, gratification, or abuse by any
foreign object, substance, instrument, or device, or by any unknown object.” (§ 289,
subd. (k)(1).) (Italics added.) The italicized language specifies the level of intent
required for sexual penetration under section 289. (People v. McCoy (2013)
215 Cal. App. 4th 1510, 1538 [sexual penetration by force is a specific intent crime under
section 289]; People v. Senior (1992) 3 Cal. App. 4th 765, 776 [“specific intent involved
in foreign object penetration is ‘the purpose of sexual arousal, gratification, or abuse’ ”].)
Section 21a does not add a specific intent element not already included under the
definition of the completed offense. Accordingly, the attempted crime is distinguished
from the completed crime only by the failure to complete the actus reus, and the
attempted offense is a lesser included offense under the elements test.
       The Attorney General nonetheless argues the trial court had no duty to instruct on
the attempted offense because the evidence did not support it. We disagree. In her initial
statements to police, B.T. was consistent in stating that defendant touched her during the
2010 incident, but she was equivocal as to whether defendant actually penetrated her. In
Mother’s statements to police and in her trial testimony, she stated that she interrupted
defendant’s touching of B.T. when she walked into the living room. Mother testified that
she saw defendant’s hand in B.T.’s pants, but she did not see whether defendant
penetrated B.T. Mother told police she did not believe defendant had penetrated B.T.
Defendant admitted touching B.T., as corroborated by the scratch on her stomach, but he

                                              35
consistently denied that he penetrated her. This evidence is consistent with the possibility
that defendant attempted to penetrate B.T., but that Mother interrupted the attempt when
she walked into the room. We find this constitutes “evidence that a reasonable jury could
find persuasive” as to attempted sexual penetration. (People v. Cole, supra, 33 Cal.4th at
p. 1218.) Therefore, the trial court had a sua sponte duty to instruct the jury accordingly,
and it erred in failing to do so.19
       3. Prejudice to Defendant From the Failure to Instruct on Attempt
       The Attorney General contends defendant cannot show he was prejudiced under
People v. Watson (1956) 46 Cal. 2d 818 (Watson) because there was no reasonable
likelihood of a more favorable outcome in the absence of error. Defendant, asserting the
error violated his federal constitutional rights, contends the proper standard for assessing
harmless error is found in Chapman, requiring reversal unless the error is shown to be
harmless beyond a reasonable doubt.
       The Attorney General sets forth the correct standard. “[T]he failure to instruct sua
sponte on a lesser included offense in a noncapital case is, at most, an error of California
law alone, and is thus subject only to state standards of reversibility. We further
determine, in line with recent authority, that such misdirection of the jury is not subject to
reversal unless an examination of the entire record establishes a reasonable probability
that the error affected the outcome.”20 (People v. Breverman (1998) 19 Cal. 4th 142,
165.) Defendant cites People v. Huggins (2006) 38 Cal. 4th 175, for the proposition that


       19
           Because the court had a sua sponte duty to issue the instruction, we need not
consider defendant’s failure to object on this point.
        20
           In People v. Thomas (2013) 218 Cal. App. 4th 630, the First District Court of
Appeal recently held a failure to instruct on heat of passion in a murder trial—an
instruction that would have allowed for a conviction of voluntary manslaughter as a
lesser included offense—requires harmless error analysis under Chapman. (Id. at
pp. 641-642.) However, the court based its reasoning on the observation that when
provocation is put at issue, proof of malice requires the prosecution to prove the absence
of provocation. (Id. at p. 643.) That reasoning does not apply here.

                                             36
defendants have a constitutional right to instruction on a lesser included offense
supported by substantial evidence. The court does so hold in Huggins, but as noted in
Breverman, there is no authority for the proposition that a defendant has a federal
constitutional right to such an instruction. (Breverman, supra, at p. 165.) To the
contrary, “the United States Supreme Court has expressly refrained from recognizing a
federal constitutional right to instructions on lesser included offenses in noncapital
cases.” (Ibid.) As such, we apply the Watson standard and consider whether it is
reasonably likely defendant would have enjoyed a more favorable outcome in the absence
of error.
       We conclude defendant suffered prejudice from the failure to instruct the jury on
the lesser included offense of attempted sexual penetration in 2010. Because of the
relative weakness of the evidence showing defendant actually penetrated B.T., it is
reasonably probable the jury would have voted instead to convict defendant for
attempting to do so if the court had allowed that verdict. The jury was shown no physical
evidence of penetration because the police declined to request a physical examination of
B.T. Mother also told police she did not believe B.T. had been penetrated. The only
evidence of penetration came from the victim, and her statements were contradictory as
to whether defendant penetrated her.
       When Officer O’Neil conducted the initial interview, B.T. indicated twice that
defendant did not penetrate her or touch her vaginal area. Motioning with her hands,
B.T. first indicated that defendant touched her breast area. Officer O’Neil asked B.T. if
defendant touched her anywhere else, B.T. responded, “Um, no, just there.” Officer
O’Neil then instructed B.T. to touch herself where defendant touched her, and B.T.
indicated defendant touched her on the breasts and the belly. Officer O’Neil again asked
B.T. if defendant touched her anywhere else, and B.T. responded, “No, that’s where he
touched.”



                                             37
       Later in the interview, Officer O’Neil pointed to her own vaginal area, and asked
B.T. if defendant touched here “down in this area.” B.T. then responded affirmatively,
and in response to further questioning, B.T. said defendant’s hand went under her
underwear and touched her skin. Later in the interview, B.T. told Officer O’Neil that
defendant put his fingers inside the “area where you go pee,” but the record does not
establish whether B.T. was referring to the 2009 incident or the 2010 incident. Officer
O’Neil concluded, “I was unable to determine whether or not Ngo actually penetrated her
vaginal opening with his fingers.” Because Officer O’Neil, a witness for the prosecution,
was the first law enforcement official to interview B.T., it is reasonably likely a jury
would have credited Officer O’Neil’s initial conclusion on the matter. Her later
testimony, stating her belief that B.T. had been penetrated, contradicted her initial
conclusion, so the jury reasonably may have found it less credible.
       Officer Truong’s interview, conducted in Vietnamese, also failed to evoke any
clear statement from B.T. indicating defendant penetrated her. B.T. indicated that
defendant touched her vaginal area, but she stated defendant touched her “above the
hole,” and used his whole hand. When Officer Truong asked B.T. if defendant put his
hand inside her or just caressed her, B.T. said “He just caressed,” and she indicated that
he moved his hand side to side. Officer Truong again tried to determine whether
defendant penetrated B.T., and asked whether he “put his finger into the hole that you
urinate with.” B.T. said he did not. Based on the interview, Officer Truong told Officer
O’Neil there had been no vaginal penetration. Like Officer O’Neil, Officer Truong was a
prosecution witness, and one of the first law enforcement officers to interview the
victim—this time in Vietnamese. It is reasonably likely a jury would have found his
initial conclusion persuasive.
       At the preliminary hearing in 2010, B.T. testified that defendant touched her
several times in “the place where you go pee-pee” and that she felt his hand go inside her
body during the 2010 incident. She further testified that he put all five fingers inside her.

                                             38
However, at the first trial in 2011, she repeatedly testified that she could not recall the
details of the incident. She testified that she could not recall if defendant touched her
inside her underwear, and she did not recall telling police that had happened. On further
questioning, she testified that defendant put his finger “inside the hole on the part of the
body where you go pee-pee,” but she did not recall how many fingers he put inside her,
and she could not recall her prior testimony that he used five fingers. At the second trial
in 2012, she testified that defendant touched her on her chest, under her shirt, but she was
not sure if he put his hand into her underwear. She could not remember whether
defendant put his hand inside her. Based on the inconsistencies in this testimony, we
think it is reasonably likely a jury would have formed reasonable doubt about whether
defendant penetrated B.T.
       The Attorney General notes that the trial court instructed the jury on the lesser
included offense of simple battery. Furthermore, the court also instructed the jury that it
could not convict defendant of a lesser included offense without unanimously finding him
not guilty of the charged offense. Having been so instructed, the jury convicted
defendant of the sexual penetration offense as charged in Count One, not the lesser
included offense of simple battery. On this basis, the Attorney General contends the jury
would not have rejected the charged offense in favor of a conviction for attempted
penetration.
       Defendant argues that forcing the jury to decide between the charged offense and
simple battery, with no option for the middle-road option of attempted penetration,
presented jurors with an “all or nothing” choice. (People v. Barton (1995)
12 Cal. 4th 186, 196 [error to withhold instruction on lesser included offense because it
would force the jury to make an “all or nothing” choice between conviction of the crime
charged or complete acquittal].) We find this contention persuasive. Otherwise, by the
Attorney General’s logic, it would be impossible for a defendant to establish prejudice
from failure to instruct on a lesser included offense in any case where the court provided

                                              39
another alternative, no matter how slight. It is reasonably probable the jury concluded
defendant touched the victim’s genital area in some manner, and that they opted for the
more serious offense of sexual penetration because the only other options were a simple
battery conviction or outright acquittal.
       The dissent acknowledges the weakness of the evidence as to the completed
offense in Count One, and the dissent agrees that the trial court erred in failing to instruct
on the lesser included offense of attempted penetration. Nonetheless, the dissent
contends the error was harmless because the jury, given the option of finding defendant
guilty of the lesser included offense of simple battery, was not faced with an “all or
nothing” choice. We conclude that here, where the only other lesser included option was
a conviction for simple battery, the jury was still faced with the equivalent of an “all or
nothing” choice. The test for prejudice in this instance is still whether it is reasonably
likely that a properly instructed jury would have reached a more favorable outcome. This
analysis is especially appropriate here, where the evidence was more consistent with
attempted penetration than with the completed offense.
       For these reasons, we find it is reasonably probable the jury, had it been instructed
on attempt, would have convicted defendant of attempted sexual penetration in lieu of the
completed offense. Accordingly, we will reverse the conviction on Count One. Pursuant
to our power under section 1260, we will give the prosecution the option of retrying
defendant on Count One, or accepting a reduction to attempted sexual penetration.
(People v. Edwards (1985) 39 Cal. 3d 107, 118.)




                                              40
       C. The Erroneous General Intent Instruction on Count One21
       Above, we hold that sexual penetration of a child under 10 is a specific intent
crime, requiring the jury to find the defendant penetrated the victim “for the purpose of
sexual arousal, gratification, or abuse.” (§ 289, subd. (k)(1); People v. McCoy, supra,
215 Cal.App.4th at p. 1538.) The trial court properly included this language when
instructing the jury on the definition of penetration for Count One, but the court also
instructed the jury using CALCRIM No. 250, a general intent instruction. Defendant,
applying harmless error analysis under the Chapman standard, contends the error was
prejudicial and requires reversal. The Attorney General agrees that the offense requires
proof of specific intent but argues that, when viewing the instructions as a whole, the
court properly instructed the jury. Furthermore, the Attorney General contends the claim
is forfeited because defendant failed to object.
       We conclude defendant’s claim is not forfeited. A trial court has a sua sponte duty
to instruct a jury on specific intent when the offense requires it. (People v. Alvarez
(1996) 14 Cal. 4th 155, 220.) Furthermore, we find the court erred in instructing the jury
on general intent with respect to Count One. As the Judicial Council’s bench notes state
with respect to CALCRIM No. 250, “this instruction must not be used if the crime
requires a specific mental state, such as knowledge or malice, even if the crime is
classified as a general intent offense. In such cases, the court must give CALCRIM
No. 251, Union of Act and Intent: Specific Intent or Mental State.” Similarly, the Judicial
Council bench notes for CALCRIM No. 251 state “This instruction must be given if the
crime requires a specific mental state, such as knowledge or malice . . . .” While the trial


       21
          Although we are granting relief on Count One for the failure to instruct on the
lesser included offense, our relief gives the prosecutor the option of accepting a
conviction for the attempted offense. But a finding that the jury was erroneously
instructed on intent could infect a conviction for the attempted offense as well, since the
required level of intent is the same for the attempt and the completed offense. Therefore,
we must still consider this claim of error, notwithstanding the above grant of relief.

                                             41
court properly instructed the jury with CALCRIM No. 251 with respect to Counts Two
and Four, the court never gave CALCRIM No. 251 with respect to Count One. Instead,
the trial court gave CALCRIM No. 1128, which defines sexual penetration as doing so
“for the purpose of sexual arousal, gratification, or abuse,” thereby setting forth the
required specific intent. Abuse was defined by the court as “causing pain, injury, or
discomfort.”
          Thus, the trial court ultimately instructed the jury that it must find defendant
committed the sexual penetration for the required purposes. This suggests the proper
standard for harmless error analysis is the state court standard for prejudice set forth in
Watson. The error here was more akin to the instructional errors in Hughes, supra, 27
Cal. 4th 287, and McNeil, supra, 541 U.S. 433, discussed above in Section III.A.2. With
CALCRIM No. 250, the trial court here instructed the jury, “A person acts with wrongful
intent when he or she intentionally does a prohibited act. However, it is not required that
he or she intend to break the law.” This instruction does not explicitly tell the jury that
no additional level of intent is required for a conviction on Count One. Then, when
instructing the jury as to the definition of sexual penetration, the trial court gave the
language properly specifying the required intent. The jury reasonably could have
interpreted these instructions as requiring it to find both types of intent. In contrast to the
erroneous unanimity instruction analyzed above, the court did not give the jury two
directly conflicting instructions. Rather, it is more accurate to describe the two
instructions, when taken as a whole, as somewhat “ambiguous and therefore subject to an
erroneous interpretation.” (Boyde, supra, 494 U.S. at p. 380.) The “reasonable
likelihood” standard is generally the proper standard with respect to such instructions.
(Ibid.)
          Regardless, we need not decide on the proper standard to resolve this claim. Even
under the Chapman standard––which requires a showing that the error was harmless
beyond a reasonable doubt––we would find no prejudice. Under either standard,

                                                42
prejudice only arises where there is some possibility of a more favorable outcome. The
record does not support any such possibility here. To convict defendant on Count One,
the jury must have found beyond a reasonable doubt that he at least harbored the intent to
commit the actus reus of penetrating the victim.22 A more favorable outcome could only
arise if a properly instructed juror could have found reasonable doubt that defendant
penetrated the victim “for the purpose of sexual arousal, gratification, or abuse.” There
are very few circumstances in which a person would intentionally penetrate another
person without such a purpose. Perhaps, for example, a father could penetrate his
daughter when physically examining her for medical reasons. Or a defendant could be
mentally unable to form the specific intent for some reason, e.g., mental illness.
Whatever the possibility of such scenarios, nothing in the record would support them
here. The evidence supports no plausible explanation for why the defendant would have
intentionally penetrated the victim unless he did so for purposes of sexual arousal,
gratification, or abuse. Accordingly, we conclude the error was harmless.
       D. Cumulative Prejudice
       Because the court committed three distinct instructional errors, we consider the
possibility of cumulative prejudice. We found there was no possibility of a more
favorable outcome as to the instructional error on the level of intent required for Count
One. Thus, this error contributes nothing to the cumulative prejudice analysis. As to the
other two instructional errors, they concern different counts and two analytically
independent issues. These two errors therefore do not have any cumulative effect.
(People v. Rogers (2006) 39 Cal. 4th 826, 890 [no cumulative effect from independent
errors].) Furthermore, we are already granting relief with respect to each of those errors.
Accordingly, we find no cumulative prejudice.

       22
         This would also be true if the jury had been allowed to convict him of attempted
sexual penetration, since the attempted offense includes the intent to commit the
completed offense. (§ 21a.)

                                             43
                                       IV. DISPOSITION
       The judgment is reversed, and the matter is remanded for possible retrial on
Counts One and Four. If the prosecution elects not to retry defendant on Count One,
within 60 days after the filing of remittitur pursuant to Penal Code section 1382,
subdivision 2, the trial court shall proceed as if the remittitur constituted a modification
of the judgment to reflect a conviction of attempted sexual penetration of a child under 10
under section 288.7, subdivision (b). If the prosecution elects not to retry defendant, or at
the conclusion of retrial, the trial court shall resentence defendant.



                                    _______________________________
                                    Márquez, J.




       I CONCUR:




       ______________________________
        Grover, J.




                                              44
BAMATTRE-MANOUKIAN, J., Concurring and Dissenting


       Defendant was charged with committing sexual penetration of a child (count 1;
Pen. Code, § 288.7, subd. (b)1) and a forcible lewd act on a child (count 2; § 288,
subd. (b)(1)) on July 24, 2010. He was also charged with committing sexual penetration
of a child (count 3; § 288.7, subd. (b)) and a forcible lewd act on a child (count 4; § 288,
subd. (b)(1)) between January 1, 2009 and December 31, 2009. The jury convicted
defendant as charged in counts 1, 2, and 4. As to count 3, the jury found defendant guilty
of misdemeanor battery (§§ 242/243, subd. (a)).
       On appeal, defendant contends count 4 must be reversed because the trial court
erroneously instructed the jury it could convict him based on his commission of a lewd
act between January 1, 2009 and December 31, 2010. Defendant contends count 1 must
be reversed because the trial court failed to instruct the jury on attempted sexual
penetration (§§ 664/288.7, subd. (b)) as a lesser included offense and because the trial
court gave a general intent instruction as to that count. Finally, defendant contends the
two instructional errors as to count 1 were cumulatively prejudicial.
       For the reasons stated below, I agree with the majority that defendant’s conviction
in count 4 (§ 288, subd. (b)(1)) must be reversed, but I would affirm defendant’s
conviction in count 1 (§ 288.7, subd. (b)).
       A.       Count 4 – Unanimity Instruction Error
       In count 4, defendant was charged with committing a forcible lewd act between
January 1, 2009 and December 31, 2009. However, the trial court twice read the jury a
unanimity instruction that told the jury it could convict defendant of count 4 if it found he
committed a forcible lewd act “sometime during the period of January 1, 2009, and
December 31, 2010.”


       1
           All further statutory references are to the Penal Code unless otherwise indicated.
       Defendant contends that, because of the erroneous dates in the unanimity
instruction, the jury may have convicted him of count 4 based on an act he committed
outside of the charged time period—i.e., based on an act he committed in 2010 rather
than an act he committed in 2009. He contends that this was a violation of his due
process rights. (See People v. Dominguez (2008) 166 Cal. App. 4th 858, 866 [instruction
that extended the date range within which the crime was alleged to have occurred
violated due process].)
       An erroneous instruction violates a defendant’s due process rights if there is a
“ ‘ “reasonable likelihood that the jury . . . applied the challenged instruction in a way”
that violates the Constitution.’ ” (Middleton v. McNeil (2004) 541 U.S. 433, 437
(Middleton).) I agree with the majority and I would conclude that in this case, there is a
reasonable likelihood that the jury relied on the incorrect unanimity instruction to find
defendant guilty of count 4 based on an act he committed in 2010.
       The trial court correctly instructed the jury that count 4 was alleged to have been
committed between January 1, 2009 and December 31, 2009 when it read the second
amended information, which was given to the jury in the written instructions. However,
the court subsequently told the jury that count 4 was alleged to have been committed
between January 1, 2009, and December 31, 2010. In reading the unanimity instruction
(CALCRIM No. 3500), the trial court stated: “The defendant is charged with lewd or
lascivious act upon a child under 14 and lewd or lascivious act by force or fear in Count 2
on or about July 24, 2010, and in Count 4 sometime during the period of January 1,
2009, and December 31, 2010. [¶] The People have presented evidence of more than
one act to prove that the defendant committed these offenses and the lesser included
offenses. You must not find the defendant guilty unless you all agree that the People
have proved that the defendant committed at least one of these acts and you all agree on
which act he committed.” (Emphasis added.)



                                              2
       Just before the jury retired to deliberate, the trial court read the incorrect unanimity
instruction a second time. The trial court told the jury that it had “misread something”
due to a “typographical error.” The trial court told the jury to “go back to the unanimity
instruction” and that “the way it should read is the defendant is charged with lewd or
lascivious act upon a child under 14 by force or fear in Count 2 on or about July 24th,
2010, and in Count 4 sometime during the period of January 1st, 2009, and December
31st, 2010.” (Emphasis added.) The trial court specified that it was striking the repeated
phrase “ ‘and lewd or lascivious act.’ ”
       The written unanimity instruction was provided to the jury. It also incorrectly
stated that in count 4, defendant was charged with committing a lewd or lascivious act
“sometime during the period of January 1, 2009 and December 31, 2010.”
       The instructional error was compounded by the prosecutor’s argument to the jury.
Although the prosecutor stated the proper date range for each count at the beginning of
his argument, he later stated that defendant committed the lewd act charged in count 4
“when similarly in 2010 he holds her against her will and he touches her breast area with
his hands.” The prosecutor also correctly told the jury that there were “four separate acts
that could form the basis” for counts 2 and 4, referring to the touching of the victim’s
breasts in 2009, the touching of the victim’s breasts in 2010, the touching of the victim’s
vagina in 2009, and the touching of the victim’s vagina in 2010.
       Thus, the trial court orally instructed the jury twice that count 4 could be based on
an act committed in 2010, the jury was given a written instruction that said count 4 could
be based on an act committed in 2010, and the prosecutor told the jury that count 4 could
be based on an act committed in 2010. Under these circumstances, I would conclude
there is a reasonable likelihood that the jury believed it could convict defendant of
count 4 based on an act he committed in 2010, and thus that the instructional error
violated defendant’s due process rights. (See Middleton, supra, 541 U.S. at p. 437.)



                                              3
       Because the instructional error in this case amounted to a violation of due process,
it is reviewed under the standard of Chapman v. California (1967) 386 U.S. 18, 24
(Chapman). Here, as noted, the incorrect instruction was given twice, and the error was
compounded when the prosecutor referred to 2010 when discussing count 4. Further, the
evidence of the 2009 incident was weaker than the evidence of the 2010 incident, since
the victim could not recall the 2009 incident when she testified at trial, and since the 2010
incident was witnessed by the victim’s mother. Additionally, the instructions did not
inform the jury that the unanimity instruction carried less weight than the second
amended information. (See Francis v. Franklin (1985) 471 U.S. 307, 322.) On this
record, I cannot conclude that the instructional error was harmless beyond a reasonable
doubt. (Chapman, supra, 386 U.S. at p. 24.)
       B.     Count 1 – Failure to Instruct on Attempted Penetration
       Defendant contends the trial court erred by failing to instruct on the lesser
included offense of attempted sexual penetration of a child (§§ 664/288.7, subd. (b)) as to
count 1, in which he was charged with committing sexual penetration of a child (§ 288.7,
subd. (b)) in 2010.2 The majority concludes that the trial court had a sua sponte duty to
instruct the jury on attempted sexual penetration because the victim was equivocal about
whether penetration occurred; the majority also finds the error was prejudicial.
       Assuming that the trial court had a sua sponte duty to instruct on attempted sexual
penetration as to count 1, I would find the error harmless. As to both of the sexual
penetration charges—count 1 and count 3—the jury was given the option of convicting
defendant of battery (§§ 242/243, subd. (a)) if it did not believe, beyond a reasonable
doubt, that defendant penetrated the victim. As to count 3 (the 2009 incident), the jury


       2
         Section 288.7, subdivision (b) provides: “Any person 18 years of age or older
who engages in . . . sexual penetration, as defined in Section 289, with a child who is
10 years of age or younger is guilty of a felony and shall be punished by imprisonment in
the state prison for a term of 15 years to life.”

                                              4
did choose the lesser alternative, convicting defendant of battery rather than sexual
penetration. The jury had the same option as to count 1 if it had a reasonable doubt as to
whether there was penetration during the 2010 incident. Because it did not choose that
option as to count 1, the trial court’s failure to instruct on attempted penetration was not
prejudicial.
       An error in failing to instruct on a lesser included offense does not warrant
reversal unless an examination of the entire cause, including the evidence, discloses that
“it appears ‘reasonably probable’ the defendant would have achieved a more favorable
result had the error not occurred.” (People v. Breverman (1998) 19 Cal. 4th 142, 149; see
People v. Watson (1956) 46 Cal. 2d 818, 836 (Watson).)
       “Error in failing to instruct the jury on a lesser included offense is harmless when
the jury necessarily decides the factual questions posed by the omitted instructions
adversely to defendant under other properly given instructions.” (People v. Koontz
(2002) 27 Cal. 4th 1041, 1085-1086.) Thus, the failure to give a lesser included offense
instruction is often harmless where the jury is given other reasonable lesser offense
options but rejects those options in favor of the charged offense. In such cases, the jury is
not “forced [into]‘an all-or-nothing choice between conviction of the stated offense on
the one hand, or complete acquittal on the other.’ ” (People v. Lacefield (2007) 157
Cal. App. 4th 249, 262 (Lacefield), disapproved on other grounds in People v. Smith
(2013) 57 Cal. 4th 232, 242; see People v. Dominguez (1992) 11 Cal. App. 4th 1342, 1353
[defendant charged with robbery; failure to instruct on lesser included offense of grand
theft was harmless because jury was instructed on lesser included offense of petty theft
and was thus not “put to an ‘unwarranted all-or-nothing choice’ ”]; cf. People v.
Lipscomb (1993) 17 Cal. App. 4th 564, 571 [defendant charged with assault with a
firearm; failure to instruct on lesser related offense of brandishing was harmless where
the jury “was not faced with an all-or-nothing choice” because it was instructed on other
lesser related offenses].)

                                              5
       The California Supreme Court applied these principles in People v. Rogers (2006)
39 Cal. 4th 826 (Rogers), where the defendant was charged with first degree murder. The
Rogers court held that the trial court should have instructed the jury on the express malice
form of second degree murder. However, the error was harmless because the jury had
been given other lesser offense options, including the implied malice form of second
degree murder, but convicted the defendant of first degree murder. (Id. at pp. 867-868.)
The Rogers court similarly found that any error in failing to give an involuntary
manslaughter instruction was harmless because the jury had rejected the lesser options of
second degree murder and voluntary manslaughter. (Id. at p. 884; see also People v.
Barnett (1998) 17 Cal. 4th 1044, 1156 [failure to give involuntary manslaughter
instruction harmless where jury found defendant guilty of first degree murder “in the face
of exhaustive instructions pertaining to the lesser included offenses of second degree
murder and voluntary manslaughter”].)
       Courts from other states have applied the same principles in finding harmless a
trial court’s failure to instruct on a lesser included sex offense if the jury was given a
lesser offense option such as battery. For instance, in Sherrer v. State (Fla.App. 2005)
898 So. 2d 260, the defendant was charged with, and convicted of, “lewd and lascivious
molestation.” (Id. at p. 261.) On appeal, he argued that the trial court should have
instructed the jury on the lesser included offense of “unnatural and lascivious act.”
(Ibid.) The court found the error harmless “because the court did instruct the jury on
simple battery as a lesser-included offense. [Citations.]” (Ibid., fn. omitted; see also
State v. Bowles (Tenn. 2001) 52 S.W.3d 69, 78 [defendant charged with aggravated rape;
failure to instruct on sexual battery harmless where jury was given the option of
convicting defendant of rape and aggravated sexual battery].)
       Here, in count 1, defendant was charged with sexual penetration of a child in
violation of section 288.7, subdivision (b). Although the trial court did not give the jury
the lesser-included offense option of attempted sexual penetration, it did give the jury the

                                               6
option of convicting him of battery as a lesser offense.3 The jury was instructed that
defendant was guilty of battery if he “willfully and unlawfully touched [the victim] in a
harmful or offensive manner.” (See CALCRIM No. 960.) Thus, the jury had an option
to convict defendant of a lesser crime if the jury believed defendant touched the victim in
an offensive manner but did not believe that he penetrated her. Because the jury had the
option to convict defendant of battery, the absence of an instruction on attempted sexual
penetration did not “force[] ‘an all-or-nothing choice between conviction of the stated
offense on the one hand, or complete acquittal on the other.’ ” (Lacefield, supra, 157
Cal.App.4th at p. 262.) Since the jury did not choose that option, instead convicting
defendant of the charged crime of sexual penetration, the error was harmless. (See
Rogers, supra, 39 Cal.4th at p. 884 [failure to instruct on lesser included offense was
harmless where the jury rejected other “lesser options”].)
       Significantly, in count 3, in which defendant was charged with committing sexual
penetration of a child in 2009, the jury was given the same lesser option of battery. The
evidence of penetration as to count 3 was also equivocal, and in that count, the jury found
defendant not guilty of sexual penetration but guilty of battery, the lesser option. Thus, in
count 3, the jury found beyond a reasonable doubt defendant touched the victim in an
offensive manner, but that he did not penetrate her. If the jury did not believe, beyond a
reasonable doubt, that defendant penetrated the victim in 2010, the jury likewise could
have convicted defendant of battery, rather than sexual penetration of a child, in count 1.
Because the jury made that distinction as to count 3, but not as to count 1, it is not
reasonably probable that the jury would have convicted defendant of attempted sexual


       3
         The trial court instructed the jury that “[t]he crime of simple battery is lesser to
that of every charged count.” We need not decide whether battery is a lesser included or
lesser related offense of penetration of a child (§ 288.7, subd. (b)). (Cf. People v. Santos
(1990) 222 Cal. App. 3d 723, 739 [battery is a lesser related offense of forcible penetration
(former § 289, subd. (a))]; People v. Shockley (2013) 58 Cal. 4th 400, 402 [battery is not a
lesser included offense of lewd acts with a child (§ 288, subd. (a))].)

                                              7
penetration, had it been given that additional option. (See Watson, supra, 46 Cal.2d at
p. 836.)
       It is also significant that the evidence of penetration in 2010 (count 1) was stronger
than in 2009 (count 3). In 2010, the victim’s mother saw defendant with his hand inside
the victim’s pants. Although the victim’s testimony and statements about the 2010
incident were equivocal concerning penetration, she did make several statements in
which she described defendant’s fingers or entire hand inside her vagina. As to the 2009
incident, there were no other witnesses, the victim’s statements were less detailed, and
the victim could not recall that incident when she testified at trial. On this record, the
jury distinguished between the evidence supporting the two charges and convicted
defendant of sexual penetration of a child as to the 2010 incident but only convicted him
of battery as to the 2009 incident.
       The trial court’s failure to instruct on attempted sexual penetration was not
prejudicial simply because the victim’s testimony and statements were equivocal
concerning whether defendant had penetrated her. As the prosecution’s expert testified in
this case, molested children often minimize the extent of the abuse, and it is common for
molested children to be confused about details or give conflicting information about what
happened. The jury heard the expert testimony and the victim’s testimony and
statements, and the jury found beyond a reasonable doubt that defendant penetrated the
victim in 2010 but not in 2009.
       Finally, the jury was instructed on the elements of the charged offense, which
required a finding that defendant “engaged in an act of sexual penetration with [the
victim].” 4 (See CALCRIM No. 1128.) The jury was also instructed that the prosecution

       4
        The jury was instructed: “The defendant is charged in Counts 1 and 3 with
engaging in sexual penetration with a child under ten years of age or younger, in violation
of Penal Code section 288.7(b). [¶] To prove that the defendant is guilty of this crime
the People must prove that, one, the defendant engaged in an act of sexual penetration
with [the victim]; two, when the defendant did so, [the victim] was ten years of age or

                                              8
had to prove defendant guilty of each charged offense beyond a reasonable doubt. (See
CALCRIM No. 220.) Thus, the jury was instructed it could not convict defendant of
sexual penetration of a child in count 1 unless it believed, beyond a reasonable doubt, that
defendant engaged in an act of sexual penetration during the 2010 incident.
       In sum, because the jury had a reasonable alternative for conviction if it found no
penetration as to count 1, because the jury convicted defendant of the lesser offense as to
the penetration charged in count 3, and in light of the evidence and other instructions
given, I would find that the trial court’s failure to instruct on attempted sexual penetration
was harmless under Watson, supra, 46 Cal.2d at page 836.
       C.     General/Specific Intent Instruction
       I agree with the majority that the trial court should have given a specific intent
instruction as to count 1 rather than a general intent instruction.
       Section 288.7, subdivision (b) incorporates the definition of sexual penetration
contained in section 289. Section 289, subdivision (k)(1) specifies that “ ‘[s]exual
penetration’ is the act of causing the penetration, however slight, of the genital or anal
opening of any person or causing another person to so penetrate the defendant’s or
another person’s genital or anal opening for the purpose of sexual arousal, gratification,
or abuse by any foreign object, substance, instrument, or device, or by any unknown
object.” (Emphasis added.) Thus, “the crime of unlawful sexual penetration requires the
specific intent to gain sexual arousal or gratification or to inflict abuse on the victim.”
(People v. McCoy (2013) 215 Cal. App. 4th 1510, 1538.)




younger; three, at the time of the act, the defendant was at least 18 years old. [¶] Sexual
penetration means penetration, however slight, of the genital opening of the other person
by any foreign object for the purpose of sexual abuse, arousal, or gratification. [¶]
Penetration for sexual abuse means penetration for the purpose of causing pain, injury, or
discomfort. [¶] A foreign object, substance, instrument, or device includes any part of
the body except a sexual organ.”

                                               9
          Pursuant to CALCRIM No. 250, the jury was instructed: “For you to find a
person guilty of the crimes charged in Counts 1 and 3 and the lesser included offense of
simple battery . . . [¶] . . . that person must not only commit the prohibited act, but must
do so with wrongful intent. [¶] A person acts with wrongful intent when he or she
intentionally does a prohibited act. However, it is not required that he or she intend to
break the law. The act required is explained in the instruction for that crime.”
          CALCRIM No. 251 was given only as to counts 2 and 4. If that instruction had
been given as to count 1, it would have told the jury that in order to find defendant guilty,
it had to find defendant “not only intentionally commit the prohibited act” but that he did
so with a specific intent and/or mental state. The instruction would have told the jury that
the act and the specific intent and/or mental state required “are explained in the
instruction for that crime.” (See CALCRIM No. 251.)
          I agree that any error in failing to instruct the jury with CALCRIM No. 251 as to
count 1, rather than with CALCRIM No. 250, was harmless error under any standard.
Based on the evidence in the record and because the sexual penetration instruction told
the jury it had to find defendant committed the penetration “for the purpose of sexual
abuse, arousal, or gratification,” there is no reasonable probability the jury found that
defendant penetrated the victim for a purpose other than sexual arousal, gratification, or
abuse. (See Watson, supra, 46 Cal.2d at p. 836.) Beyond a reasonable doubt, defendant
would not have obtained a more favorable result had the jury been properly instructed
that count 1 required a specific, rather than general, intent. (Chapman, supra, 386 U.S. at
p. 24.)
          D.    Cumulative Prejudice
          Finally, I agree with the majority that there was no cumulative prejudice stemming
from the two instructional errors concerning count 1. I agree that the instructional error
concerning count 4 did not have any cumulative effect on count 1, and likewise that the
instructional errors concerning count 1 did not have any cumulative effect on count 4.

                                              10
       E.     Conclusion
       For the reasons stated above, I would reverse defendant’s conviction in count 4
(§ 288, subd. (b)(1)) only. I would affirm defendant’s convictions in count 1 (§ 288.7,
subd. (b)), count 2 (§ 288, subd. (b)(1)), and count 3 (§§ 242/243, subd. (a)).




                                   ___________________________________________
                                   BAMATTRE-MANOUKIAN, ACTING P.J.




                                             11
Trial Court:                             Santa Clara County
                                         Superior Court No.: C1083378

Trial Judge:                             The Honorable Andrea Y. Bryan



Attorney for Defendant and Appellant     Thomas M. Singman
Giai Van Ngo:                            under appointment by the Court of
                                         Appeal for Appellant




Attorneys for Plaintiff and Respondent   Kamala D. Harris,
The People:                              Attorney General

                                         Dane R. Gillette,
                                         Chief Assistant Attorney General

                                         Gerald A. Engler,
                                         Senior Assistant Attorney General

                                         Masha M. Dabiza,
                                         Deputy Attorney General

                                         Christopher J. Wei,
                                         Deputy Attorney General